Title: James Madison to James Monroe, 20 August 1830
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Aug. 2[0]. 1830
                            
                        
                            
                        Yours of the 15th. was brought to me from the post=office, Mr. Watson having passed on without calling as you
                            expected him to do. We lost therefore the information he was to give as to your health & that of your family
                            Your silence favors the hope that it has improved. Let us have a proof however under your own hand. My health was again
                            interrupted whilst I was at University, and I am yet not thoroughly in statu quo, but getting to be so Mrs. Madison is
                            indisposed, but without symtoms of a threatening nature. I am very glad to learn that Mr. Hay not withstand, your
                            unfavorable acct. of his situation, not only got home, but has been able to bear a trip to the Springs, which I hope will
                            compleat the cure unfinished at Washington by the sons of Asculapius.
                        I must refer you to the copy of our proceedings at University due to you from the Clerk Docr. Frank Carr,
                            successor to Mr. Davis, who for a year, probably introductory to a permanency, takes the Chair vacated by Mr. Lomax. The
                            Board was thin, Mr. Breckenridge as well as yourself not attending, and the business of course limited to indispensable
                            objects.
                        The drought has been in this quarter, extremely severe, both, on our Corn & Tobo. A few of my neighbors
                            have escaped in a certain degree. I am among the greatest sufferers. I hope you have had better fortune. Be assured always
                            of our best wishes for the happiness of yourself  & all around you
                        
                            
                                
                            
                        
                    